Case 1:19-cv-11189-JSR Document 44 Filed 10/21/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Bo re ee ee x
ANTHONY CORTESE, individually and :
on behalf of others similarly
situated,
Plaintiff,
19-cv-11189 (JSR)
Vv.
ORDER
SKANSKA KOCH, INC. and SKANSKA USA
INC.,
Defendants. :
aoe ee ee x

JED S. RAKOFF, U.S.D.J.

Now before the Court is plaintiff's motion to compel
compliance with the subpoena he served upon the Port Authority of
New York & New Jersey (the “Port Authority”), ECF No. 41.

Plaintiff offered evidence establishing the following. See
Ansell Decl., ECF No. 43. Plaintiff's counsel notified the
defendants that they would serve the subpoena on the Port Authority
on August 18, 2020, and they did so, by personal service. ECF No.
43, at 13, 26. The Port Authority called plaintiff’s counsel
seeking information about the subpoena on or about August 28, 2020,
and plaintiff's counsel provided the requested information by
email that same day. Id. at 2. The subpoena lists a return date
of September 15, 2020. Id. at 4. The Port Authority has not
complied with the subpoena or offered any reason why it should not

be required to do so.

 
Case 1:19-cv-11189-JSR Document 44 Filed 10/21/20 Page 2 of 3

Though some of the categories of documents requested in the
subpoena may be overbroad, see id. at 10-11, the Court is unaware
of a justification for the Port Authority’s complete failure to
respond to the subpoena, or even to offer a date certain by which
it will do so. The close of discovery in this action is firmly
fixed for November 12, 2020, so further delay will prejudice the
parties.

Accordingly, the Court rules as follows:

The Port Authority is ordered to show cause why the Court
should not hold it in contempt of court for failure to comply with
the subpoena. The Port Authority may file a written response by
Monday, October 26, 2020, at 5:00 pm. The Port Authority and the
parties to the action shall appear through counsel at a hearing on
Wednesday, October 28, 2020, at 11:00 am.

Plaintiff is ordered to serve this order upon the Port
Authority, along with a copy of plaintiff’s motion, memorandum of
jaw, and declaration, ECF Nos. 41-43, by no later than tomorrow,
October 22, 2020. If the Port Authority complies with the subpoena
or agrees to do so by a date certain not later than Monday, November
2, 2020, then plaintiff shall so notify the Court and, unless
plaintiff requests otherwise, the order to show cause will be

discharged.

 
Case 1:19-cv-11189-JSR Document 44 Filed 10/21/20 Page 3 of 3

 

SO ORDERED.
Dated: New York, NY id
Sf
October 21, 2020 JED \8. RAKOFF, U.S.D.Jd.

 
